Citation Nr: 1619934	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a separate compensable rating for a headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1958 to July 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2010, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has experienced prostrating headaches more than once per month during the course of his appeal; the headaches have not caused severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a separate 30 percent rating for a headache disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, required notice was met, most recently in July 2012, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board and was scheduled for a hearing, but he withdrew his request.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Separate Compensable Rating
	
The Veteran was originally granted service connected for a psychiatric factor affecting a musculoskeletal condition (tension headaches) in April 1974.  The Veteran was assigned a 30 percent rating under Diagnostic Code 9505 effective May 18, 1973, which was assigned for a definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  In October 2007, he filed a claim for an increased rating, which was denied by the July 2008 rating decision, as was a separate compensable rating for a headache disorder.  In August 2008, the Veteran filed a notice of disagreement denying a separate compensable rating.

The Veteran was afforded a VA examination in April 2013.  The Veteran reported having headaches with pain rated at 7/10 that lasted about 30 minutes about three times per week.  The examiner indicated that while the Veteran experienced constant head pain on both sides of his head, with resultant nausea and sensitivity to light, he did not have characteristic prostrating attacks of migraine headache pain.  The examiner diagnosed the Veteran with tension headaches.  The examiner indicated that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month; however, the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner indicated that the Veteran's headache condition did not impact his ability to work.

The Veteran has been diagnosed with a physical disability separate from his psychiatric disability with headaches.  The Veteran's headache disorder is entitled to a compensable rating under Diagnostic Code 8100.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in a two month period.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over a several month period.  A 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.

The evidence reflects that the Veteran's headaches are most nearly approximated by symptoms of characteristic prostrating attacks occurring on average once a month over the last several months.  However, the Veteran's headaches do not impact his ability to work, which would be consistent with a 50 percent rating.  Therefore, the Veteran is entitled to a separate 30 percent rating under Diagnostic Code 8100 as he has a physical disability that is separate from his service-connected psychiatric disability.  

As such, the criteria for a separate rating of 30 percent for the Veteran's headache disorder have been met, and the Veteran's claim is granted.


ORDER

A separate rating of 30 percent for a headache disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


